STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

MARVEL           HUGHES                                                                        NO.         2021    CW    1350

VERSUS


MELANIE           DOTSON,          GORDON
DOTSON           AND    ALLSTATE
INSURANCE              COMPANY                                                                       MARCH        10,    2022




In     Re:             Melanie          Dotson,         Gordon          Dotson,          and    Allstate           Insurance
                       Company,          applying for supervisory writs,                                   19th     Judicial
                       District           Court,            Parish          of     East         Baton           Rouge,      No.
                       666795.




BEFORE:             WHIPPLE,             C. J.,       MCCLENDON          AND     THERIOT,        JJ.


         WRIT       DENIED.


                                                                  VGW
                                                                  MRT


         McClendon,                 J.,           dissents              and       would         grant             the      writ

application.                  I    find     that       Dr.        Dammers        is qualified to testify in
the     field           of
                           neuropsychology,                        and      that     neuropsychologists                    have
generally              been found qualified                        to    testify          as    to    the        effects        of
head         injuries              from      accidents.                 See   Leidelmeijen                 v.     Ferncrest
Manor Nursing Home Luba Workers'                                        Comp.,      2015- 1216 (            La.     App.    4th
Cir.         3/ 16/ 16),          191     So. 3d       38,        42- 44.                                   the
                                                                                 Accordingly,                       complete

pretrial            exclusion                                                                                      from
                                           of         all
                                                                testimony           and        evidence                     Dr.
Dammers            was        an     abuse            of        discretion.              Any     specific,               timely
objections              to the testimony of Dr.                          Dammers may be handled by the
trial         court          as    they      arise           at    trial.          See    La.        Code        Evid,     art.
103( A).           Accordingly,                   I   would        reverse         the    portion           of    the     trial
court'       s    May 24, 2021                  judgment            which        granted        plaintiff,               Marvel
Hughes' s,          motion          in    limine           to     strike      and/ or      exclude          the     IME,    any
testimony      documentary
                       and                              evidence            by     Dr.     Paul       M.        Dammers     and

deny the motion in limine.




COURT        OF   APPEAL,          FIRST        CIRCUIT




41Z.

       2 bRV-1
       DEPUTY           CLERV      OF    COURT
                  FOR   THE       COURT